UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6765


JOHNNY M. VANOVER,

                Plaintiff - Appellant,

          v.

RAIA HIRSCH, in their individual and official capacity;
JEANETTE W. MCBRIDE, in her individual and official
capacity; THEODORE N. LUPTON, in his individual and official
capacity; WALTER SHAWN MCDANIEL, in his individual and
official capacity; DAVID UNGER, in his individual and
official capacity; REYNOLDO CROFY, in his individual and
official capacity; RANDY BENSON, in his individual and
official capacity; LARRY CRUTCHLOW, in his individual and
official capacity; LUIS DIAZ, in his individual and official
capacity; JIMMY WILDER, in his individual and official
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:14-cv-00277-DCN)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Johnny M. Vanover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Johnny M. Vanover appeals the district court’s order

accepting     the     recommendation          of    the     magistrate        judge     and

dismissing       Vanover’s        42    U.S.C.     § 1983     (2012)     civil     rights

complaint    under    28    U.S.C.       § 1915A(b)       (2012).       On    appeal,    we

confine    our    review     to    the    issues     raised     in    the     Appellant’s

brief.      See     4th    Cir.    R.    34(b).      Because        Vanover     does    not

challenge the basis for the district court’s disposition in his

informal briefs, Vanover has forfeited appellate review of the

court’s    order.         Accordingly,      we     affirm    the     district     court’s

judgment.     We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented       in   the     materials

before    this    court    and     argument      would    not   aid     the    decisional

process.

                                                                                 AFFIRMED




                                            3